Plaintiffs instituted this action for a permanent injunction to restrain defendant from completing a store building upon lot 27, block 9, in tract 2072, commonly known as Wellington Square, situate in the city of Los Angeles, said tract consisting of approximately eight contiguous blocks, forming a rectangular-shaped area containing 397 lots. In the year 1912 it was subdivided and laid out for residential purposes, restrictive covenants running with the land being inserted in all deeds by which parts of said tract were conveyed, prohibiting until the year 1960 the construction of any structures but residences in the restricted area. Said lot 27 is a border lot which abuts West Adams Street and faces an unrestricted area. It was purchased by defendant in 1920 and he concedes the validity of the restrictive covenants and that he took said lot subject thereto.
Plaintiffs, owners of certain lots in the tract, allege that the erection of a store building on said lot by defendant would be in violation of said restrictive covenants; would *Page 745 
depreciate the value of plaintiffs' property and lower the class of the neighborhood, all to their damage.
Defendant contends that the character of the surrounding neighborhood has so changed that the property was and is essentially business property, and as a result the covenants and restrictions relied upon by plaintiffs have become ineffective and their enforcement would be inequitable, unjust, and oppressive.
The trial court, after hearing the evidence and inspecting the locality, denied the relief prayed for and plaintiffs have taken this appeal from the judgment, urging that said restrictions are for the benefit of all owners in said tract and of substantial value to the dominating lots therein; that changed conditions in the neighborhood, or even the fact that defendant's property may have become more valuable for business purposes, are immaterial and not a defense to an action for injunction, and furthermore that no such changed conditions are in fact shown by the evidence.
Respondent contends that the equitable remedy by injunction will not be granted where the condition of the property is so altered as to render it unfit for the purposes for which it was originally designed and that the enforcement of the restrictions would result in slight, if any, benefit to plaintiffs, but would work great and irreparable hardship upon respondent.
The court, among other things, found that although the permitting of said structure for the purpose stated was contrary to said restrictions, it would not greatly or at all depreciate the value of plaintiffs' property or lower the general class and character of the neighborhood; nor would plaintiffs suffer damage of any character thereby.
That in 1920, when said lot was purchased by defendant, no improvements of any character existed on Adams Street for a distance of several blocks, but within the past three years that section of Adams Street had become a business section and many stores and business structures had been built, including three buildings occupied by building contractors and real estate brokers; a building for business occupied by a real estate broker, a shoemaker, and a restaurant; and other structures occupied by a grocery store, a meat market, and a hardware store. *Page 746 
That by reason of the construction of business buildings defendant's lot is no longer suitable or desirable for residential purposes and is essentially business property and located in a section devoted exclusively to business purposes; that the construction and use of a business building on the lot of defendant will not injure or damage the property of plaintiffs or the owner of any other lot in said tract 2072, but if defendant is restrained from using his property for the only purpose for which it is now suitable and available, he will be irreparably damaged and deprived of any use whatsoever of said property.
That by reason of the changed conditions in the neighborhood occurring since said restrictions were imposed, it would be inequitable to enforce them against the use of said property as contemplated by defendant.
A careful review of the evidence and an inspection of the several exhibits introduced at the trial clearly indicate, in our opinion, that it is amply sufficient to support the findings, and the further fact may be noted that the trial court had previously inspected the locality for a better understanding of the testimony.
Respondent testified that at the time he purchased the lot there was a big Chinese vegetable garden on the south side of the street, and the whole tract did not have a building on it; that during the year preceding the trial some business buildings had been constructed in the unrestricted area; that it would not pay to put a residence on his lot and that the lot would be better adapted for business.
Nathan Levin, a resident of the northeast corner of Adams and Buckingham Streets, testified that three store buildings had been erected across the street, occupied by a laundry, silk store, cleaning and pressing place, real estate office, and church; also as to grocery and drugstore in the adjoining blocks.
On cross-examination he testified that he paid ten thousand two hundred dollars for his place and on redirect that as business property, without restrictions, the lot alone would be worth twelve thousand dollars; that on account of the street-car line on Adams Street and the traffic and rubbish it is unfit for residences and no place to keep children.
E.S. Butterworth testified that the property was more adaptable and valuable for business purposes and not reasonably *Page 747 
fit for residential purposes; that he did not think lifting the restrictions on this block would depreciate the value of the rest of the tract.
Frank D. Tatum, a real estate broker, testified that Adams Street had changed into a business street and that the remaining vacant property was only fit for business purposes and absolutely useless for residences.
The only witnesses called in rebuttal by appellants, Charles E. Ott, the real estate broker who assisted in subdividing Wellington Square, and John H. Albright, a builder and contractor residing therein, merely testified that in their opinion the lifting of the restrictions would depreciate the value of the property in the tract.
The authorities unquestionably support the conclusion of the trial court in holding that where there has been a change in the uses to which the property in the neighborhood is being put, so that such property is no longer residence property, it would be unjust, oppressive, and inequitable to give effect to the restrictions, if such change has resulted from causes other than their breach.
"It is evident that the purpose of the restrictions as a whole was to make the locality a suitable one for residences; and that, owing to the general growth of the city, and the present use of the whole neighborhood for business, this purpose can no longer be accomplished. If all the restrictions imposed in the deeds should be rigidly enforced, it would not restore to the locality its residential character, but would merely lessen the value of every lot for business purposes. It would be oppressive and inequitable to give effect to the restrictions, and, since the changed condition of the locality has resulted from other causes than their breach, to enforce them in this instance could have no other effect than to harass and injure the defendant, without effecting the purpose for which the restrictions were originally made (citing cases)." (Jackson v. Stevenson, 156 Mass. 496, 502 [32 Am. St. Rep. 476, 31 N.E. 691, 693].)
"It certainly is not the doctrine of courts of equity, to enforce, by its peculiar mandate, every contract, in all cases, even where specific execution is found to be its legal intention and effect. It gives or withholds such decree according to its discretion, in view of the circumstances of the case, and the plaintiff's prayer for relief is not answered, where, under *Page 748 
those circumstances, the relief he seeks would be inequitable. (Peters v. Delaplaine, 49 N.Y. 362; Margraf v. Muir,57 N.Y. 155; Mathews v. Terwilliger, 3 Barb. (N.Y.) 51;Radcliffe v. Warrington, 12 Ves. (Eng.) 331.) If for any reason, therefore, not referable to the defendant, an enforcement of the covenant would defeat either of the ends contemplated by the parties, a court of equity might well refuse to interfere or if in fact the condition of the property by which the premises are surrounded has been so altered `that the terms and restrictions' of the covenant are no longer applicable to the existing state of things. (1 Story's Equity Jurisprudence, 10th ed., sec. 750.) And so, though the contract was fair and just when made, the interference of the court should be denied, if subsequent events have made performance by the defendant so onerous, that its enforcement would impose great hardship upon him, and cause little or no benefit to the plaintiff." (Trusteesof Columbia College v. Thacher, 87 N.Y. 311, 317 [41 Am. Rep. 365, 367].)
"Under the circumstances now existing the covenant is no longer effective for the purpose in view by the parties when they made it, and the enforcement thereof cannot restore the neighborhood to its former condition by making it desirable for private residences. If the building restrictions were of substantial value to the dominant estate, a court of equity might enforce it even if the result would be a serious injury to the servient estate, but it will not extend its strong arm to harm one party without helping the other, for that would be unjust. An injunction that bears heavily on the defendant without benefiting the plaintiff will always be withheld as oppressive." (McClure
v. Leaycraft, 183 N.Y. 36, 44 [5 Ann. Cas. 45, 75 N.E. 691, 693].)
The evidence, in our opinion, is sufficient, within the rule as announced by the above authorities, to show such a change in the character of the locality as to warrant an equity court in refusing to enjoin a violation of the restrictive covenants, and supports the findings and judgment.
There remains the further contention of appellants that the fact that defendant's property has become more desirable or valuable for business than for residence purposes is not a defense to an action for injunction and that its value for business purposes is immaterial, in support of which they rely largely upon the case of Miles v. Clark, *Page 749 44 Cal.App. 539-549 [187 P. 167]. That case is not in point as the evidence here shows, and the court found, that defendant's property is essentially business property, and if he is restrained from using it for the only purpose for which it is now suitable and available, he will be irreparably damaged and deprived of any use whatsoever thereof. In other words, that defendant's property is "absolutely useless for residence purposes." (Testimony of Mr. Tatum.)
It is stated in the case of Miles v. Clark, supra, that "where there has been a change in the uses to which property in the neighborhood is being put, so that such property is no longer residence property, it would be oppressive and inequitable to give effect to restrictions where the changed conditions of the locality has resulted from other causes than their breach. (LosAngeles Terminal Land Co. v. Southern Pacific R.R., 136 Cal. 36
[68 P. 308]; Trustees of Columbia College v. Thacher,87 N.Y. 311 [41 Am. Rep. 365]; Jackson v. Stevenson,156 Mass. 496 [32 Am. St. Rep. 476, 31 N.E. 691].)" The evidence and the findings in that case, however, showed no unfavorable change in the tract or its vicinity and the above doctrine was held inapplicable there.
The question of damage to appellants is disposed of by the cases above cited and in the finding, supported by the evidence, that appellants will not suffer any damage whatsoever from completion of defendant's building.
It is proper to note in disposing of the appeal in this case that we are by no means intending to establish a precedent in cases of this general character, where the facts and circumstances distinguish them from the case before us. Nor does it by any means follow that the integrity and validity of the restrictions obtaining as to other property in this subdivision will necessarily be affected in any manner or at all by the conclusion herein announced. The findings of the court below under the evidence are binding upon us and we have simply adhered to the well-known rule of law governing us in such a situation.
Appellants also make some objection to the form of the judgment, claiming that it exceeds the findings. It appears to be supported by the findings when examined and considered with the record as a whole and it can only be construed to harmonize with them. "In determining the *Page 750 
scope and effect of the judgment the entire judgment-roll may be looked to for the purpose of its interpretation." (Freeman v.Donohoe, 188 Cal. 170, 172 [204 P. 593].)
Judgment affirmed.
Shenk, J., Seawell, J., and Langdon, J., concurred.